 

AGREEMENT TO AMEND CERTAIN SECURED PROMISSORY NOTES

 

This Agreement to Amend Certain Secured Promissory Notes (“Agreement”) is made
and entered into as of January 26, 2018, and shall amend certain Secured
Promissory Notes dated September 25, 2017 in the principal amount of $650,000,
and dated November 3, 2017 in the principal amount of $175,000 (together, the
“Notes”), which Notes were issued by Hispanica International Delights of
America, Inc., a Delaware corporation, to Shircoo, Inc. (the “Holder”).

 

For good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the Holder hereby agrees to amend the Notes to provide the
Holder with the ability to convert the Notes into shares of common stock, $0.001
par value (“Common Stock”) (“Conversion Shares”) as more particularly set forth
in this Agreement.

 

Unless otherwise defined herein, defined terms herein shall have the meaning set
forth in the Notes.

 

1.    Conversion. At any time until the Notes are no longer outstanding, the
Notes shall be convertible, in whole or in part, into shares of Common Stock at
the option of the Holder, at any time and from time to time. The Holder shall
affect conversions by delivering to the Company written notice of conversion
(each, a “Notice of Conversion”), specifying therein the principal amount of the
Notes to be converted, accrued but unpaid interest thereon and the date on which
such conversion shall be effected (such date, the “Conversion Date”). If no
Conversion Date is specified in a Notice of Conversion, the Conversion Date
shall be the date that such Notice of Conversion is deemed delivered hereunder.
Conversions hereunder shall have the effect of lowering the outstanding
principal amount of the applicable Note in an amount equal to the applicable
conversion.

 

1.1                                                                               
Conversion Price. The conversion price in effect on any Conversion Date shall be
equal to $0.30, subject to adjustment herein (the “Conversion Price”).

 

1.2                                                                               
Conversion Shares Issuable Upon Conversion of Notes. The number of Conversion
Shares issuable upon a conversion hereunder shall be determined by the quotient
obtained by dividing (x) the outstanding principal amount and accrued but unpaid
interest due under the terms of the Notes to be converted by (y) the Conversion
Price.

 

2.     Issuance of Default Shares. Upon the occurrence of an Event of Default
under the terms of a Note, which Event of Default is continuing for a period of
thirty (30) days after notice of such Event of Default has been delivered to the
Company, in addition to any remedies available to Holder under the terms of the
Note, or otherwise available to Holder, the Company shall issue to Holder that
number of shares of Common Stock of the Company equal to 100,000 per thirty (30)
day period in which such Event of Default continues past the date of the Event
of Default (“Default Shares”), which number shall be prorated daily, so that, by
way of example, if an Event of Default occurs and is continuing

 

 

for thirty-five (35) days, the number of Default Shares shall be equal to 16,667
shares of Common Stock.

 

3.  Conflicts. Other than as specifically set forth in this Amendment, or the
context otherwise requires, all of the other terms and conditions of the
Agreement shall continue in full force and effect. To the extent of a conflict
between the terms and conditions set forth in the Agreement and this Amendment,
the terms hereof shall control.

 

IN WITNESS WHEREOF, this Agreement is executed as of the day and year first
written above.

 

HISPANICA INTERNATIONAL DELIGHTS OF AMERICA,

INC.

 

 

 

By:/s/ Fernando Oswaldo Leonzo Name: Fernando Oswaldo Leonzo

Title: Chief Executive Officer

 

 

SHIRCOO, INC.

 

 

By:/s/ Masoud Toghraiem Name: Masoud Toghraiem Authorized Signatory

